                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


 WILLIAM FEEHAN,

                Plaintiff,
       v.

 WISCONSIN ELECTIONS COMMISSION,
 and its members ANN S. JACOBS, MARK
 L. THOMSEN, MARGE BOSTELMANN,                                            Case No.: 20CV1771
 JULIE M. GLANCEY, DEAN KNUDSON,
 ROBERT F. SPINDELL, JR., in their official
 capacities, GOVERNOR TONY EVERS,
 in his official capacity,

                 Defendants.


                        DECLARATION OF MATTHEW W. O’NEILL


       Matthew W. O'Neill hereby makes the following declaration:

       1.       I am a shareholder at the law firm of Fox, O’Neill & Shannon, S.C. I submit this

declaration in support of the request of Defendant Governor Tony Evers for attorneys’ fees

incurred in this matter.

       2.       I graduated from Marquette Law School in 1991 and have practiced law in

Wisconsin for my entire career. I clerked for Wisconsin Supreme Court Chief Justice Nathan S.

Heffernan during the 1991-1992 term. I practiced at Friebert, Finerty & St. John, S.C. from 1992

to 2011, and have practiced at Fox, O’Neill & Shannon, S.C. from 2011 to the present.

       3.       I have a great deal of experience in election and campaign finance law. I have

litigated dozens of election-related disputes before courts and the ever-changing Wisconsin

election administrative body, including the Wisconsin State Elections Board, Government



            Case 2:20-cv-01771-PP Filed 03/31/21 Page 1 of 4 Document 100
Accountability Board and Wisconsin Elections Commission. I served as sole or co-Wisconsin

State Counsel for the Obama campaign, the Hillary Clinton campaign, and the Biden campaign.

I have represented multiple candidates in statutory recounts, and recently represented the Racine

Unified School District Board of Canvassers in conducting a recount of a spending referendum

in the Spring 2020 election.

       4.       In the 2020 Presidential Election cycle I was State Counsel for the Biden for

President campaign. Post-election, I represented Joseph R. Biden, Jr. and Kamala D. Harris in

the statutory recount of the Milwaukee County and Dane County election results, and the

subsequent unsuccessful appeals by the losing candidate. I also represented the Democratic

National Committee in connection with various federal lawsuits and petitions for original action

challenging the results of the election.

       5.       Aside from the recount proceedings, all of the failed legal challenges to the

election results named Governor Tony Evers as a defendant, given his statutory role in the

issuance of the Certificate of Ascertainment confirming Wisconsin’s chosen Presidential electors

and the signing and delivery of the electoral ballots. In every one of these legal challenges, the

plaintiffs or petitioning parties were seeking relief that would overturn the certified results of the

Wisconsin election.

       6.       I personally witnessed and reviewed the legal work of Stafford Rosenbaum on

behalf of Governor Evers, including their work in this case.

       7.       The attorneys at Stafford Rosenbaum provided exemplary representation for

Governor Evers. They carefully and diligently responded to poorly drafted but potentially

seismic legal theories seeking to overturn a free and fair election.




                                                  2

            Case 2:20-cv-01771-PP Filed 03/31/21 Page 2 of 4 Document 100
       8.       It has been my experience that responding to unsupported, novel or frivolous legal

pleadings is more difficult than responding to well-supported and properly drafted pleadings.

Responding counsel must first attempt to restate the plaintiffs’ claims in a coherent fashion,

identify and contextualize the plaintiffs’ claims and requested relief, and then present supported

legal arguments rebutting the clarified claims and explaining why no relief is warranted.

       9.       Stafford Rosenbaum, in my view, did an amazing job of identifying the apparent

legal theories which were haphazardly advanced in the Feehan case, identifying the core

standing, procedural, factual and substantive legal defects in plaintiffs’ pleadings, and pursuing

the proper avenue to a timely resolution of the case.

       10.      I reviewed the Declaration of Jeffrey A. Mandell in support of the petition for

fees, as well as the detailed time records reflecting the work by Attorney Mandell and other

attorneys at Stafford Rosenbaum in this case.

       11.      During my 30 years of practice, I have become familiar with the range of hourly

rates charged by Wisconsin attorneys in election and commercial litigation matters. The post-

election litigation in 2020 was the equivalent of commercial litigation of the highest order,

involving complicated legal claims, broad factual allegations, issues of state, federal and

constitutional law, and incredibly tight deadlines.

       12.      Based upon my 30 years of professional experience, my experience representing

other parties in the post-2020 election litigation, my contemporaneous review of Stafford

Rosenbaum’s work in this case and other cases, and my review of the firm’s detailed time

records, I offer two opinions for the court’s consideration.

       13.      First, it is my opinion the time spent by the Stafford Rosenbaum team defending

plaintiffs’ claims in this case was reasonable, necessary and consistent with high-level


                                                 3

            Case 2:20-cv-01771-PP Filed 03/31/21 Page 3 of 4 Document 100
professional legal services in complex election litigation. The firm’s work and hours spent was

proportional to the legal issues presented, and consistent with the time spent by me and my co-

counsel representing clients in this and other post-election litigation seeking to achieve the same

dramatic (and undemocratic) relief.

       14.     Second, it is my opinion that the hourly rates of $500 for Attorney Mandell and

$350 for seasoned associates at Stafford Rosenbaum are reasonable and are consistent with the

hourly rates charged for similar legal services in the Wisconsin market in 2020.

       15.     This declaration is made under penalty of perjury.

       Dated this 23rd day of March 2021.




                                              Matthew W. O’Neill




                                                 4

          Case 2:20-cv-01771-PP Filed 03/31/21 Page 4 of 4 Document 100
